Citation Nr: 0838600	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  07-17 161A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Martinez, CA



THE ISSUE

Entitlement to payment or reimbursement for private medical 
services the veteran received from American Medical Response 
West (AMRW) and Contra Costa County Health Services (CCCHS) 
on August 19, 2006.  



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1965 to November 1967.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from an April 
2007 decision of the Department of Veterans Affairs Northern 
California Health Care System (VANCHCS).       


FINDINGS OF FACT

1.  The treatment the veteran received from CCCHS and ARMW 
was for a medical emergency such that delay would have been 
hazardous to life or health.   
 
2.  VA facilities were not feasibly available to provide the 
treatment.  


CONCLUSION OF LAW

The criteria for payment or reimbursement for private medical 
services the veteran received from AMRW and CCCHS on August 
19, 2006, are met.  38 U.S.C.A. 
§ 1728 (West 2002); 38 C.F.R. §§ 3.102, 17.120 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Given the 
favorable outcome detailed below, an assessment of VA's 
duties under the VCAA is not necessary.


II.  Factual Background

A September 2006 statement from CCCHS shows that the veteran 
incurred charges of $1,380.36 for treatment received on 
August 19, 2006.

In an April 4, 2007, statement the veteran expressed 
disagreement with an apparent earlier decision denying 
payment or reimbursement of AMRW emergency transportation 
services he apparently received for ambulance transportation 
to CCCHS on August 16, 2006.   

In the April 2007 decision VANCHCS denied the veteran's claim 
for payment or reimbursement of the services received from 
CCCHS on August 19, 2006, indicating that VA facilities were 
feasibly available to provide the care.

In a June 2007 statement of the case VANCHCS again found that 
VA facilities were feasibly available to provide emergency 
care to the veteran on August 19, 2006.

In his June 2007 Form 9 the veteran noted, as he had 
previously stated, that he began to experience unbearable 
pain in his abdomen during the night of August 18-19, 2006, 
which he believed was related to recent medication changes 
made by his VA physicians.  At approximately 2 AM he called 
the advice nurse at the VA Medical Center in Mather, 
California.  The veteran advised her of his symptoms and that 
he was unable to drive safely.  The advice nurse advised him 
to call an ambulance.  The veteran was then taken by AMRW 
West to the Contra Costa County Medical Center in Martinez, 
California, the nearest medical facility to his home.  He 
felt that the VA should pay for the emergency services he 
received as he was unable to drive to a VA hospital, the VA 
outpatient clinic in Martinez was not open, and he relied on 
the information provided to him by the VA advice nurse.  

III.  Analysis

Under 38 U.S.C.A. § 1728, VA is required to pay or reimburse 
veterans for medical expenses, including transportation 
expenses, incurred in non-VA facilities where (1) such care 
or services were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health; (2) such care or services were rendered to a veteran 
for an adjudicated service-connected disability, for a non 
service-connected disability associated with and held to be 
aggravating a service-connected disability or for any 
disability of a veteran who has a total disability permanent 
in nature from a service-connected disability; and (3) 
Department or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand would not 
have been reasonable, sound, wise, or practical.  See also 
38 C.F.R. § 17.120. All three of these statutory requirements 
must be met before payment may be authorized.  See Hayes v. 
Brown, 6 Vet. App. 66, 68 (1993).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

In the instant case VANCHS has conceded that the services the 
veteran received were rendered in a medical emergency and 
that the veteran received care for a service-connected 
disability.  Consequently, the only remaining payment or 
reimbursement criterion left to consider is whether a VA or 
other Federal facility was available to provide the emergency 
treatment.  In this regard the Board notes that the CCCHS 
facility where the veteran was treated, the Contra Costa 
County Medical Center, is approximately 6 miles from the 
veteran's home whereas the nearest VA Medical Center is in 
San Francisco, approximately 35 miles away.  There is no 
indication from the record that the ambulance from AMRW would 
have been willing to transport the veteran the 35 miles to 
the San Francisco VAMC or to another VA or federal facility 
farther away.  Compare 38 C.F.R. § 17.1002(c) (2008) (in the 
case of treatment for a nonservice-connected disability under 
38 U.S.C.A. § 1725, the "not feasibly available" standard 
would be met by evidence establishing that a veteran was 
brought to a hospital in an ambulance and the ambulance 
personnel determined that the nearest available appropriate 
level of care was at a non-VA medical center).  

VANHCS did affirmatively determine that a VA facility was 
feasibly available to provide the August 19, 2006, treatment; 
however, it provided no basis for this determination.  
Consequently, in the absence of a basis in the record for 
finding the veteran's report that he was unable to drive to 
the nearest VAMC on August 19, 2006, not credible; in the 
absence of a basis for finding that AMRW would have been 
willing to transport the veteran to the nearest VA or other 
federal facility; and in the absence of a basis for VANHCS's 
finding that a VA facility was feasibly available, the Board 
must resolve reasonable doubt in the veteran's favor and find 
that a VA facility was not feasibly available to provide the 
August 19, 2006, emergency treatment.  Accordingly, all 
criteria have been met for VA payment or reimbursement for 
the August 19, 2006 emergency treatment. 

Assuming that the veteran is accurate in reporting that he 
was transported to the Contra Costa Medical Center by AMRW 
ambulance, this August 19, 2006, emergency treatment, along 
with the emergency treatment at the Medical Center, is 
eligible for payment or reimbursement.  In this regard, the 
Board notes that the record appears to be incomplete, as it 
does not appear to contain a copy of a bill or statement from 
AMRW, showing that the veteran either still owes ARMW for the 
cost of the emergency transport or that he paid ARMW for the 
cost of the emergency transport.  Accordingly, the Board will 
grant entitlement to payment or reimbursement of the 
emergency transport contingent on prior receipt  by VANHCS of 
such a bill or statement, or current submission by the 
veteran of such a bill or statement. 


ORDER

Entitlement to payment or reimbursement for private medical 
services the veteran received from Contra Costa County Health 
Services (CCCHS) on August 19, 2006, is granted.

Entitlement to payment or reimbursement for the emergency 
transport the veteran received from AMRW on August 19, 2006, 
is granted contingent on prior receipt by VANHCS, or current 
submission to VANHCS, of a bill or statement showing that the 
veteran either owes AMRW for the provision of these emergency 
transportation services or paid AMRW for the provision of 
these emergency transportation services.    



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


